Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30th 2021 was filed after the mailing date of the Notice of Allowance on September 22nd 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on June 3rd 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Applications Number 16/071,796 and 16/071,830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Reasons for Allowance
Claims 1-4, 6, 8-10, 12, 14-21, 23, 26 and 31-41 are allowable. 
Claims 1-4, 6, 8-10, 12, 14-16, 23 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the thickener composition and the method of producing the thickener composition, as set forth in the Office action mailed on March 18th 2020, is hereby withdrawn and claims 1-4, 6, 8-10, 12, 14-16, 23 and 26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
The closes prior art, Dynamit (GB 1,564,363 A) discloses a method for accelerating the solidification of fat melts or fat containing liquid compositions, which comprises dispersing in the melts a crystalline powder β-type oil/fat of monoacid triglycerides made of fatty acids having a chain length of 10-20 carbon atoms (see Dynamit page 1, line 36 to page 2, line 12; page 3, lines 11-34; examples 1-2). Dynamit discloses of mixing as little as 1wt% of the crystalline powder of monoacid triglycerides in the fat melts or fat containing liquid compositions (see Dynamit page 2, lines 16-19). Dynamit also discloses the particle size of the crystalline fat powder has a particle size between 2 and 10μm and the same particle geometry (see Dynamit page 2, lines 31-45). However, in addition to failing to disclose the shape of the particles, or the bulk density of the crystalline powder, Dynamit discloses the fat composition is solid at 20°C.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792